Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 20170178984 A1; hereinafter Ko) in view of Kitajima et al. (US 20110303443 A1; hereinafter Kitajima).
Regarding Claim 1, Ko discloses a wiring substrate device comprising (Fig.13):

    PNG
    media_image1.png
    328
    583
    media_image1.png
    Greyscale

a wiring substrate (110; [0064]); 
a plurality of terminals (132; [0062]) each of which is provided upright on the wiring substrate and has a lower end (lower end of 132), an upper end (upper end of 132) and a narrowed part (middle part of 132) between the lower end and the upper end; and 
a plurality of solders (124/122; [0063]) each of which covers a surface of the corresponding terminal (shown); 
Ko does not expressly disclose the melting point of the solders being lower than the terminals; wherein a side surface of each of the terminals is formed with a plurality of grooves extending from the lower end to the upper end (Ko shows the front view but does not show the 3D side view to disclose the plurality of grooves being formed).  
However, Ko ([0063] and figs. 10-13) shows that the plurality of solders are being reflowed to be connected to 132 which obviously teaches that the melting point of 124/122 is lower than 132 here.
Therefore it would have been obvious in the art before the filling of the application to have solders made of material having a lower melting point than 132 to be able to use reflow process and melt 124/122 and not 132 and therefore not connected.
Kitajima (fig.8) shows a terminal with a plurality of grooves extending from the lower end to the upper end.
Therefore it would have been obvious in the art before the filling of the application to have a terminal with a plurality of grooves extending from the lower end to the upper end as taught by Kitajima since it make it easier to deform at the constricted portion where stress can be concentrated (Kitajima [0047]).

Regarding Claim 2, Ko in view of Kitajima as applied in claim 1, Ko (fig.13) discloses wherein the narrowed part (middle part of 132) has a narrow portion having a smallest width (shown), as seen from a cross sectional view, and wherein a sectional shape of the terminal is thinned in a tapered shape from the lower end (bottom end of 132) toward the narrow portion and the sectional shape of the terminal is widened in a tapered shape from the narrow portion toward the upper end (top part of 132).  
Regarding Claim 3, Ko in view of Kitajima as applied in claim 2, Ko (Fig.13) discloses wherein the wiring substrate (110) comprises: 
a wiring (112; [0062]) connected to the terminals (132) via the solders (124/122), and a solder resist layer (131; [0064]) formed on the wiring around the terminals (132), and wherein the narrow portion (middle portion of 132) is positioned above an upper surface of the solder resist layer (upper surface of 131).

Regarding Claim 4, Ko in view of Kitajima as applied in claim 1, Ko (Fig.13) discloses a component (120; [0065]) connected to the terminals (132) via the solders (124/122).  

Regarding Claim 5, Ko in view of Kitajima as applied in claim 6, Ko (fig.13; and [0041]) discloses wherein the component (120) is a semiconductor device or a separate wiring substrate from the wiring substrate (110).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898 

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        November 30, 2022